Citation Nr: 9920105	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-23 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The appellant had active service from November 1939 to 
December 1945.  This matter comes before the Board of 
Veterans' Appeals (the Board) on appeal as a result of a 
rating decision in January 1996 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDING OF FACT

The veteran's service-connected sinusitis is manifested by no 
current symptoms or findings of active sinusitis; and x-ray 
findings of December 1992 were also negative for evidence of 
active sinusitis.  The service-connected sinusitis has not 
resulted in any incapacitating episodes or non-incapacitating 
episodes, and has not been demonstrated to be currently 
active.


CONCLUSION OF LAW

The criteria for an (increased) compensable disability rating 
for chronic, bilateral, sinusitis have not been met. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
and 4.97, Diagnostic Code 6513 (1996)(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Analysis

As noted in the Introduction above, the veteran served in the 
United States Army from November 1939 to December 1945.  
Service medical records revealed diagnosis and treatment on 
number of occasions for chronic mild ethmoidal sinusitis.  
Private medical record from C. S. McDonald, M.D., dated July 
1955, indicated the veteran continued to have symptoms of 
headache and sneezing.  VA examination report dated December 
1955, noted x-rays of sinuses were slightly hazy and that the 
diagnosis was bilateral sinusitis.  

Rating decision of December 1955 awarded the veteran service 
connection for sinusitis and assigned a noncompensable 
evaluation from January 1946, and a 10 percent rating from 
July 1955.  

VA examination conducted in August 1956 revealed no clinical 
or x-ray evidence of sinusitis.  Thereafter, the RO by rating 
decision dated August 1956, reduced the rating from 10 
percent to 0 percent (noncompensable) for the service-
connected sinusitis.  The noncompensable evaluation has 
remained in effect to the present time.

VA examination report dated March 1992 noted history of 
chronic sinusitis with reported subjective symptoms of runny 
nose, productive cough and infrequent hoarseness.  The 
veteran was noted to be a smoker.  No objective evidence 
relevant to sinuses was recorded but the diagnoses included 
chronic sinusitis.  VA radiographic report dated December 
1992 noted that x-rays of sinuses were normal.  

VA examination report dated September 1994 noted veteran was 
seen for evaluation of service-connected sinusitis.  He 
complained of sneezing and frequent runny nose with clear 
drainage.  Physical examination was essentially normal; the 
only diagnosis was nasal allergy.

Review of VA outpatient treatment records from 1991 to 
November 1998 revealed complaint of "sinus" with postnasal 
drip and coughing spells at night in April 1998.  Sinusitis 
was not diagnosed and no antibiotic or other treatment was 
prescribed.  It is further noted that there are a number of 
references to the veteran's chronic obstructive pulmonary 
disease (COPD) and his smoking habit of 1 1/2 packs per day.  

The veteran has submitted written statement, to the effect, 
that his sinusitis has increased in severity with constant 
headaches.

In March 1998, the Board remanded this case to the RO for 
further development, to include a special ear, nose and 
throat (ENT) examination to evaluate the service-connected 
sinusitis.  Evidence of record shows that the veteran was 
scheduled for examination and sent written notice of the 
examination on November 25, 1998.  However, he subsequently 
failed to report for the scheduled examination on December 3, 
1998.  

Legal Analysis

The first responsibility of a claimant is to present a well- 
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the Board finds that the veteran has 
satisfied the initial burden of presenting a well-grounded 
claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO furnished written notice to the veteran 
at his last known address (as well as attempted to notify by 
telephone) of the scheduled VA examination in December 1998.  
However, the veteran did not appear.  Thus, the claim will be 
decided on the evidence currently of record.  There is no 
indication of any medical evidence that the RO did not 
obtain.  Therefore, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1 and 4.2 (1997); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1998), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (1998).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  The primary 
concern in a claim for an increased evaluation for a service- 
connected disorder is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

During the pendency of the appeal, the criteria for 
evaluating respiratory disorders in the VA Schedule for 
Rating Disabilities, 38 C.F.R. § Part 4 (1996), was amended, 
effective October 7, 1996.  See 61 Fed. Reg. 46720 through 
46731 (September 5, 1996).  The rating criteria for sinusitis 
have been modified.  See 38 C.F.R. § 4.97, Diagnostic Code 
6512 (1998).

From the effective date of the revised regulations, VA must 
apply the version of 38 C.F.R. Part 4 that is more favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); see also VAOPGCPREC 11-97; cf. Rhodan v. West, 12 
Vet. App. 55 (1998) (revised regulations cannot be applied 
prior to effective date, absent express intention to apply 
them retroactively).

The veteran is currently rated as zero percent disabled for 
sinusitis under 38 C.F.R. § 4.97, Diagnostic Code 6513.  
Under the rating criteria in effect prior to October 1996, a 
10 percent evaluation was warranted for moderate chronic 
maxillary sinusitis manifested by discharge, crusting or 
scabbing and infrequent headaches.  With x-ray manifestations 
only and mild or occasional symptoms, a noncompensable rating 
was assigned.

Under the general rating criteria for sinusitis effective 
from October 1996, a noncompensable disability rating is 
assigned for sinusitis detected by x-ray only.  A 10 percent 
disability rating is warranted where there are one or two 
incapacitating episodes of sinusitis per year that require 
prolonged (lasting four to six weeks) antibiotic treatment; 
or, three to six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A note to the rating criteria states that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.

As indicated above, in evaluating the service-connected 
sinusitis, both the old and new criteria must be considered.  
Under the old criteria, a 10 percent rating contemplates a 
moderate condition with discharge or crusting or scabbing 
with and infrequent headaches.  Consideration has been given 
to the veteran's allegation of headaches  However, in this 
regard it is significant that there is no evidence in the 
veteran's rather extensive VA medical records of complaint or 
finding relative to sinus headaches.  The most recent X-rays 
taken in December 1992, were negative for evidence of 
sinusitis.  Furthermore, there is no clinical evidence of the 
existence of active sinusitis for many years.  Therefore, a 
compensable evaluation is not warranted under the old 
criteria.

A 10 percent rating under the new criteria contemplates one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment; or, three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  The clinical record does not 
indicate that the veteran suffers from such symptoms.  There 
is no evidence that the veteran has had any incapacitating 
episodes which required bed rest and treatment by a 
physician.  Therefore, a compensable rating under either the 
old or new criteria have not been demonstrated.

In reaching the decision, consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).

ORDER

An increased (compensable) disability rating for sinusitis is 
denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 

